Citation Nr: 1328461	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD), and if 
so whether service connection should be granted.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a depressive disorder, and, if so, whether 
service connection should be granted.



REPRESENTATION

Appellant represented by:	Margaret Matthews, Veterans 
Advocacy Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 
1967.  He was separated from service Under Honorable 
Conditions due to a personality disorder.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Atlanta Regional Office 
(RO) in Decatur, Georgia that reopened a previously-denied 
claim of entitlement to service connection for PTSD and 
denied the claim on the merits.  Custody of the file was 
subsequently transferred to the RO in Roanoke, Virginia, 
which is currently VA's Agency of Original Jurisdiction 
(AOJ).

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Thus, even though the RO reopened the 
claim and adjudicated on the merits, Board must first 
determine if claim was properly reopened and only thereafter 
review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 
2001).  The issue of "new and material evidence" has 
accordingly been noted on the title page.

The Veteran testified before a Decision Review Officer (DRO) 
from the Atlanta RO in July 2008; a transcript of that 
hearing is of record.  In his Substantive Appeal the Veteran 
requested a hearing before a Member of the Board, but in 
July 2013 he informed a representative of the RO that he did 
not want a hearing and wanted to have his appeal sent 
directly to the Board.

The Veteran complained in his Substantive Appeal that the 
DRO who presided at the hearing was not the official who 
subsequently readjudicated the claim as shown in the 
Statement of the Case (SOC).  However, the as noted above 
the Veteran subsequently declined a hearing before the Board 
and asked that the appeal be directly sent to the Board for 
consideration.  Based on this statement, the Board concludes 
the Veteran does not want another hearing at this point, 
either before the Board or before another DRO.

Subsequent to the August 2007 rating decision on appeal the 
United States Court of Appeals for Veterans Claims (Court) 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities, however diagnosed; see Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In addition to PTSD, the Veteran is 
diagnosed with depressive disorder.  Service connection for 
depressive disorder was denied by a rating decision in July 
1994.  As such, resolving any benefit of the doubt in favor 
of the Veteran, the Board has determined that the issue on 
appeal encompasses both PTSD and a depressive order and has 
characterized the issues accordingly on the title page.

The issues of entitlement to service connection for PTSD and 
a depressive disorder on the merits are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Service connection for a depressive disorder was denied 
by a rating decision in July 1994; the Veteran did not 
appeal that decision and new and material evidence was not 
received within the appeal period.

2.  Evidence received since the July 1994 rating decision is 
not cumulative or redundant of the evidence previously of 
record and relates to an unestablished fact necessary to 
substantiate the claim for service connection for a 
depressive disorder.


3.  Service connection for PTSD was denied by a rating 
decision in May 1995; the Veteran did not appeal that 
decision and new and material evidence was not received 
within the appeal period.

4.  Evidence received since the May 1995 rating decision is 
not cumulative or redundant of the evidence previously of 
record and relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).

2.  New and material evidence has been received to reopen 
the claim for service connection for a depressive disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has "duty to notify" and "duty to assist" obligations 
under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2012).  In this case, because the Board 
has granted the Veteran's request to reopen the previously-
denied claims, no further discussion of VA's duties under 
VCAA is warranted.  

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the 
claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be 
consistent with 38 C.F.R. § 3.159(c)(4), which "does not 
require new and material evidence as to each previously 
unproven element of a claim."  Shade v. Shinseki, 24 Vet. 
App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 
284 (1996) (the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only need to be probative in regard to each element that 
was a specified basis for the last disallowance). 

Also, courts have held that 38 C.F.R. § 3.156(b) requires 
that VA evaluate submissions received during the year 
following notice of a rating decision to determine whether 
they contain new and material evidence, even if the new 
submission may support a new claim.  See Bond v. Shinseki, 
659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 
Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In Shade, the Court stated that when determining whether the 
submitted evidence meets the definition of new and material 
evidence, VA must consider whether the new evidence could, 
if the claim were reopened, reasonably result in 
substantiation of the claim.  Id. at 118.  Thus, pursuant to 
Shade, evidence is new if it has not been previously 
submitted to agency decisionmakers and is material if, when 
considered with the evidence of record, it would at least 
trigger VA's duty to assist by providing a medical opinion, 
which might raise a reasonable possibility of substantiating 
the claim.  Id.

In April 1973 the Veteran submitted a claim of entitlement 
to service connection for a psychological condition 
resulting from an accident during service.  The RO denied 
the claim in June 1973 because the Veteran had failed to 
appear for a scheduled VA examination.  The Veteran did not 
appeal.

The Veteran submitted a new claim in November 1973 for 
service connection for drug dependence due to personality 
disorder as well as disability compensation for residuals of 
multiple gunshot wounds incurred after discharge from 
service.  The RO characterized the psychiatric claim as a 
request for service connection for depressive reaction.  The 
Veteran again failed to report for examination, and the 
claim was denied by the RO in May 1974.  The Veteran did not 
appeal.

In March 1976 the Veteran submitted a claim for service 
connection for residuals of a motor vehicle accident (MVA) 
in service, to include a severe head injury.  The RO 
developed the claim for multiple physical disabilities and 
also service connection for a nervous condition.  The RO 
issued a rating decision in February 1977 that denied 
service connection for a nervous condition; the Veteran did 
not appeal. 

In September 1992 the Veteran submitted a claim for service 
connection for depression and PTSD.  In March 1993 the RO 
sent the Veteran a letter asking him to identify specific 
in-service stressors on which he claim for PTSD was based.  

In July 1994 the RO issued a rating decision denying service 
connection for PTSD because there was no evidence that the 
Veteran's diagnosed PTSD was related to a verified in-
service stressor.  The rating decision also denied service 
connection for depression because there was no evidence that 
the Veteran's diagnosed recurrent major depression was 
incurred in or otherwise related to service.  The Veteran 
did not appeal; however, new evidence was received within 
the appeal period for this rating decision.  

This new evidence consisted of records from multiple in-
patient treatments for psychiatric disorders for the Veteran 
dated within the appeal period.  This evidence is not 
material, however, because it simply shows the Veteran 
continued to have multiple diagnoses for psychiatric 
disorders, to include PTSD and depressive disorder (facts 
which were known at the time of the July 1994 rating 
decision), but did not contain any evidence on the salient 
element of linking such disorders to any aspect of the 
Veteran's military service.  As such, this rating decision 
became final.

In November 1994 the Veteran submitted a new claim seeking 
entitlement to service connection for PTSD.  The RO issued a 
rating decision in February 1995 that continued the previous 
denial.  The Veteran did not appeal, but the RO obtained 
relevant psychiatric treatment records and issued a rating 
decision in May 1995 that continued the denial of service 
connection for PTSD.  The Veteran did not appeal.  No new 
evidence was received within the appeal period of this 
rating decision.  As such, the rating decision became final.

In August 2006 the Veteran submitted the claim on appeal, 
specifically requesting service connection for PTSD.  For 
the first time, he submitted a stressor statement 
specifically asserting his PTSD was related to an MVA in 
service in 1966.  Additionally, multiple statements from the 
Veteran attribute his current psychiatric disorders to the 
MVA in service and the July 2007 VA examination report 
contains a statement from the examiner stating that "The 
substance abuse disorder is due to the primary service-
connected mental disorder of Depressive Disorder NOS...".  
Thus, there is new evidence of record which suggests the 
possibility of a relationship between the Veteran's current 
depressive disorder and his military service.  The record 
does not reflect that VA has previously considered the 
likelihood of a relationship, if any, between the Veteran's 
current psychiatric disorders, to include PTSD and a 
depressive disorder, and the MVA in service.

Review of the file shows that prior to August 2006, the RO 
denied the claim because the Veteran's only reported 
stressor was combat in Vietnam, which was not demonstrated 
in his service record.  As the file demonstrates this was 
not a stressor or in-service incident that was previously 
claimed by the Veteran as the basis of his current 
psychiatric disorders, the Board finds that new and material 
evidence has been received to reopen the previously-denied 
claims for PTSD and a depressive disorder.

The Veteran's appeal is granted to this extent.



ORDER

New and material evidence having been received, the claim 
for service connection for PTSD is reopened.

New and material evidence having been received, the claim 
for service connection for a depressive disorder is 
reopened.


REMAND

SSA Records Needed

Various documents in the file demonstrate that the Veteran 
is in receipt of disability benefits from the Social 
Security Administration (SSA).  For example, an October 2001 
letter from SSA indicates that the Veteran started receiving 
disability benefits as of October 2000.  Unfortunately, the 
underlying medical records upon which the grant of SSA 
disability benefits was based have not been associated with 
the claims file.  VA must obtain records from SSA when VA is 
on notice that the Veteran has applied for SSA disability 
benefits and such records are potentially relevant to the 
claim pending before VA.  See Golz v. Shinseki, 590 F.3d 
1317, 1323  (Fed. Cir. 2010) (finding that as long as a 
reasonable possibility exists that SSA records may be 
relevant to a Veteran's claim, VA must assist him or her in 
obtaining the records); see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (holding that VA's duty to assist 
includes obtaining records from SSA and giving them 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits).

Examination Needed

As noted above, the claim of entitlement to service 
connection for a depressive disorder has been reopened.  The 
Veteran now claims that his current psychiatric disorder is 
a result of an MVA in service.  The July 2007 VA examination 
report does reflect that the examiner addressed the 
likelihood of a relationship between PTSD and the MVA, but 
the examiner did not address the likelihood of a 
relationship between a depressive disorder and the MVA.  
Additionally, the examiner stated in the examination report 
that: "The substance abuse disorder is due to the primary 
service-connected mental disorder of Depressive Disorder 
NOS..." indicating that there might be a relationship between 
the Veteran's current depressive disorder and his military 
service.  Therefore, a new VA examination is needed to 
address the etiology of the Veteran's current depressive 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA records pertinent to 
any claim made by the Veteran for 
disability benefits as well as the medical 
records relied upon concerning such claim. 
If such records are unavailable, the 
Veteran's claims file should be clearly 
documented to that effect.

2.  After either receiving records from 
SSA or receiving a response from SSA that 
indicates that the requested records are 
not available and determining that further 
efforts to obtain them would be futile, 
schedule the Veteran for a VA examination 
from a psychiatrist or a psychologist.  
The claims file must be made available to 
the examiner for review in connection with 
the examination and the examination report 
must clearly indicate that the file was 
reviewed.  The examiner should be asked to 
opine as to whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that the Veteran's 
current depressive disorder is related to 
his active duty military service, to 
include the in-service MVA.  In 
formulating this opinion, the examiner 
must address the significance, if any, of 
the statement in the July 2007 VA 
examination report that refers to the 
"primary service-connected mental disorder 
of Depressive Disorder NOS."  The examiner 
should provide a detailed rationale for 
any opinion expressed.

If the requested opinion cannot be 
provided without resort to mere 
speculation, the examiner must expressly 
state this and must articulate why the 
opinion cannot be provided without resort 
to mere speculation.

3.  After completing all requested action, 
and any additional notification and/or 
development warranted by the record, 
readjudicate the remanded claims.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran an appropriate 
supplemental statement of the case (SSOC).  
The Veteran should be afforded the 
appropriate time period to respond before 
the case is returned to the Board for 
further appellate action.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


